                                  IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION
                                         NO. 3:19-CR-409-MOC-DCK

               UNITED STATES OF AMERICA            )
                                                   )
                                                   )
                                                   )
               vs.                                 )         ORDER
                                                   )
               JAMES TIWAUNA MURRAY                )
                                                   )
                                                   )
               ___________________________________ )

                         THIS MATTER is before the Court upon the Government’s Motion to Dismiss

               Count Two, (Doc. No. 30), of the Indictment, (Doc. No. 1), without prejudice, to which

               the defendant does not object. For the reasons stated in the motion, the Court finds

               good cause to grant the requested relief.

                         IT IS ORDERED that the Government’s motion, (Doc. No. 30), is GRANTED

               and Count Two of the Indictment, (Doc. No. 1), is DISMISSED without prejudice.




Signed: April 27, 2021
